DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was not necessary as simply grammatical in nature and/or clarifying the language to convey applicant’s intentions in line with the examiner’s suggestions (see applicant’s response pages 5-6) that the CPP is “directly” attached to the N- or C-terminus of the core peptide SEQ ID NO: 2 (and not somewhere beyond since the full synthetic peptide may be up to 100 amino acids and in order to overcome the prior art rejection of record), per support by example in specification paragraph [0018].
IN THE CLAIMS
	In claims 1 and 6, lines 2 and 5 respectively, prior to the term “amino”, the term --the-- has been inserted.
	In claims 1 and 6, lines 4 and 7 respectively, after the term “comprising”, the phrase –the amino acid sequence of—has been inserted.
In claims 1 and 6, lines 12 and 15 respectively, the phrase “amino acid sequence comprising” has been deleted and the phrase --N-terminal Phe or C-terminal Lys, or both, of the amino acid seq1uence of-- has been inserted.	
Reasons for Allowance
The amended claimed invention was not found reasonably taught or suggested by the prior art of record.  In summary, the core peptide claimed - SEQ ID NO: 2 (comprising the second TM region from the N-terminal of S1PR1) - is a naturally occurring fragment (22mer, FIGNLALSDLLAGVAYTANLLLKK) of the human Class 1 G-protein coupled receptor sequence, as disclosed in the prior art’s previously disclosed smallest fragment thereof, the 44mer peptide of SEQ ID 42 (see Jazayeri-Dezfuly et al., U.S. Patent Publication No. 20120165507, representative of the closest prior art of record).  However, the latter does not teach or suggest truncating this naturally occurring peptide from a 44mer to a 22mer and then directly conjugating such to a cell penetrating peptide (CPP; thereby overcoming any issues relevant to subject matter eligibility, where the naturally occurring peptide is directly bound to another peptide that results in a non-naturally occurring end product).  In this conjugated form, peptide SEQ ID NO: 2 then constitutes the core structure of e.g. present peptides SEQ ID NO: 27 and 33, as in instant claim 5 and 10; where the latter two peptides are each conjugated to a known, but distinct cell penetrating peptide (CPP).  Regarding the latter, the originally elected peptide of SEQ ID NO: 27 as well as peptide SEQ ID NO: 33 were thus equally not found reasonably taught or suggested by the prior art of record.  Liao et al. (U.S. Patent Publication No. 2008026079) constitutes the closest prior art of record to full length peptide SEQ ID NO: 27, but only bearing 63% identity based on a human truncated EDG1 protein sequence (SEQ ID 14).  It is noted that the claimed invention is drawn to a product, and as such the intended use thereof (e.g. treatment of various tumor/cancer cells), while retained within the claim language, is not given patentable weight (but will be in the method of use claims cancelled without prejudice 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654